        Case 16-02438-als11                   Doc 1063 Filed 05/06/19 Entered 05/06/19 09:53:13                                         Desc
                                                  Main Document    Page 1 of 2

                                                    UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF IOWA
                                              CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT
Case No 16‐02438
Debtor Central Iowa Healthcare                                                     For Quarter Ended __3/30/2019______________


SUMMARY OF RECEIPTS AND DISBURSEMENTS DURING QUARTER:

1      Cash balance, beginning of quarter                                                                 $   1,401,820
2      Cash receipts during quarter from all sources                                                              2,553
3      Cash disbursements during quarter, including plan payments                                               (29,875)
4      Cash balance, end of quarter (or as of report date for final report)                               $   1,374,498

BREAKDOWN OF AMOUNTS DISBURSED:
                                                                                      Paid During
                                                                                       Quarter
Disbursements for Operations



                                                                                      Paid During          Total Paid to        Total Payments
                                                                                       Quarter                 Date          Projected Under Plan
Disbursements Under Confirmed Plan

    1 ADMINISTRATIVE EXPENSES
      Plan Trustee Fees/Expenses                                                              6,902             119,879
      Othe Professional Fees/Expenses                                                        16,863             218,801
      Other Administrative Expenses                                                           1,950              16,529
      TOTAL ADMINISTRATIVE EXPENSES                                                          25,716             355,209
    2 SECURED CREDITORS
    3 PRIORITY CREDITORS                                                                                      1,269,081
    4 UNSECURED CREDITORS                                                                     4,159           1,999,099
    5 EQUITY SECURITY HOLDERS
    6 Other:_______________________


TOTAL PLAN PAYMENTS (lines 1 ‐ 6)                                                            29,875           3,623,389


TOTAL QUARTERLY DISBURSEMENTS                                                                29,875

PLAN STATUS:                                                                                                   Yes                    No

    1 Have all payments been made as set forth in the confirmed plan? (If no, attach explanation)                                      X
    2 Are all post‐confirmation obligations current (If no, attach explanation.)                                X
    3 Projected date of application for final decree:                               Not known

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING POST CONFIRMATION
QUARERLY REPORT IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.
                                                                                                       Central Iowa Healthcare Liquidation Trust




                                          Date:_____5/3/2019_________                     Signature:
                                                                                                      Gilmour Consulting, LLC By Neil Gilmour, III
                                                                                               Title: Liquidating Trustee




                                                                          Page 1
     Case 16-02438-als11                 Doc 1063 Filed 05/06/19 Entered 05/06/19 09:53:13                                     Desc
                                             Main Document    Page 2 of 2

                             CHAPTER 11 POST CONFIRMATION QUARTERLY REPORT ‐ ATTACHMENT
Case No 16‐02438
Debtor Central Iowa Healthcare                                               For Quarter Ended ____3/30/2019____________



NOTES TO QUARTERLY REPORT


1    The Debtor sold materially all of its operations and operational assets to UPH‐Waterloo (the "Buyer")as of May 1, 2017.

2    The Court confirmed the Debtor's Joint Plan of Liquidation which became effective on March 2, 2018. Upoin the occurrence of the
     Effective Date, the Central Iowa Healthcare Liquidation Trust was created and Gilmour Consulting LLC became the Liquidation
     Trustee with responsiblity for administration of the Liquidation Trust.


3    The Trustee has started the process of making the payments under the Plan.

4    The Trustee has not prepared a projection of total payments to be made under the Plan.




                                                                  Page 2
